Citation Nr: 0827940	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from March 1956 to October 
1957.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.

On August 4, 2006, the Board issued a decision which denied 
service connection for a bilateral hearing loss disability. 
The veteran submitted a timely appeal of that decision to the 
Court of Appeals for Veterans Claims (Court).  In February 
2007, a Joint Motion for Remand was filed requesting that the 
Court vacate the August 2006 Board decision and remand the 
case for additional appellate consideration.  A Court Order 
issued later in February 2007 vacated the Board's August 2006 
decision and returned the case to the Board.  Copies of the 
Joint Motion for Remand and the Order of the Court have been 
associated with the claims folder.

The Board remanded this case in November 2007, for further 
evidentiary development, specifically a VA audiological 
examination.  The requested development has been completed, 
and the case is once again before the Board for appellate 
review.  



FINDING OF FACT

Hearing loss did not develop in service, was not manifested 
as sensorineural hearing loss to a disabling degree within 
the first post-service year, and is not otherwise shown to be 
causally related to service.



CONCLUSION OF LAW

The criteria for service connection for hearing loss are not 
met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in March 2005 addressing the appealed claim for 
service connection for bilateral hearing loss herein 
adjudicated, the veteran was informed of the notice and duty-
to-assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate that 
claim.

This March 2005 notice preceded the RO's initial decision in 
May 2005 addressing the claim for service connection for 
bilateral hearing loss, and informed the veteran of the bases 
of review and the requirements to sustain the claim.  He was 
also told that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

The veteran was afforded an additional VCAA notice letter in 
December 2007 addressing the appealed claim, following a 
Joint Motion for Remand as approved by the Court in February 
2007.  To whatever extent the prior VCAA notice letter in 
December 2007 may have been deficient as to these claims 
herein adjudicated, this was cured by this further notice 
letter and RO readjudication of the claim by an SSOC in 
February 2008.  See Mayfield, Prickett, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
March 2005 VCAA notice letter addressing the appealed service 
connection claim did not address the downstream issues of 
initial rating and effective date with regard to service 
connection for bilateral hearing loss, such errors are 
harmless because service connection for bilateral hearing 
loss is herein denied.  Moreover, the veteran was afforded 
notice of the information required by Dingess for the 
appealed service connection claim in the December 2007 VCAA 
letter, which was followed by RO issuance of the February 
2008 SSOC readjudicating the claim. 

The VCAA letters sent to the veteran requested that he advise 
of any VA and private medical sources of evidence pertinent 
to his claim, and to provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claim.  In submissions as in the course of appeal, the 
veteran informed of recent VA treatment, and recent VA 
treatment record were duly obtained and associated with the 
claims file.  The veteran was appropriately informed, 
including by the appealed rating decision, an SOC, and 
subsequent SSOCs, of records obtained, and, by implication, 
of records not obtained.  He was also adequately informed of 
the importance of obtaining all relevant records.  He has not 
provided authorization to obtain any additional existing 
evidence presenting a reasonable possibility of furthering 
the appealed claim here denied.  Rather, he submitted a 
statement by his wife in February 2008 supportive of his 
claim, and in July 2008 submitted a signed waiver of RO 
review of that new evidence prior to Board adjudication.  
38 C.F.R. § 19.31 (an SSOC must be furnished to the appellant 
and his representative when additional pertinent evidence is 
received after an SOC or SSOC is issued, in the absence of 
waiver of that right).  No further statement has been 
received by the veteran indicating the existence of 
additional pertinent evidence to be obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the veteran was afforded a VA examination in January 
2008 addressing his claimed bilateral hearing loss and the 
question of etiology as related to service.  The Board finds 
that this examination, taken together with all the evidence 
of record, meets the requirements for examination under 
38 C.F.R. § 3.159(c)(4), because medical questions presented 
are adequately addressed for the Board's adjudication herein.  
A remand for an additional examination based on the veteran's 
allegations is unnecessary, because the question of etiology 
as related to service has already been adequately addressed 
by the January 2008 examiner, and hence further examination 
would constitute an unreasonable delay and expenditure of 
scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").

The veteran has addressed his claim by written statements.  
Although he requested a Board hearing by an August 2006 
submission, he expressly withdrew that request by a signed 
submission in July 2008.  There is no indication that he 
desires a further opportunity to address his claim that has 
not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

In addition, the Board's November 2007 remand requirements 
have been fulfilled by the January 2008 VA examination and 
subsequent readjudication of the claim by the RO, including 
issuance of the February 2008 SSOC.  Only substantial, and 
not strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Claim for Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  .  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4,000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 (Hz) are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has contended that his current bilateral hearing 
loss was caused by his noise exposure in service.  He served 
from March 1956 to October 1957.  In his January 2006 VA Form 
9 and an August 2007 statement, he contended that, although 
he worked in the personnel office, that office for at least 
17 months of his service was located upstairs in the back of 
an airplane hanger, and he was thus exposed to the noise from 
repairs of propeller planes, particularly in the summer when 
the doors and windows to the unairconditioned offices were 
open.  

The veteran's service records, including his October 1957 
service separation examination report, do not reflect any 
complaints or findings of hearing impairment.  The separation 
examination contains only a recordation of whispered voice 
test at 15/15 bilaterally.  However, the veteran was afforded 
a VA examination in January 2008, and while that audiologist 
noted the service records, she stated that such whispered 
voice tests were "not reliable evidence of normal hearing or 
hearing impairment."  Thus, in essence, the record lacks 
reliable evidence of either normal hearing or of hearing 
impairment upon service separation.  The record does, 
however, inform of the absence of complaints or findings of 
difficulty with hearing in service.  The veteran has also not 
alleged that he had difficulty hearing in service.  

At the January 2008 VA hearing loss examination, the examiner 
reviewed the record and noted the veteran's reported history, 
both in service and post service.  The veteran's contentions 
regarding noise exposure, both in-service and post-service, 
were as already noted.  He further contended that he had had 
tinnitus in both ears for the past 45 years.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
60
70
75
75
70
72.5
LEFT
55
70
70
75
75
72.5

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 68 percent in the left ear.  
The January 2008 examiner assessed bilateral moderate to 
severe sensorineural hearing loss.  The examiner opined that 
it is "less likely than not" that the veteran's 
sensorineural hearing loss is related to noise exposure in 
service.  She explained that the amount of reported noise 
exposure in service did not correlate to the amount of 
current hearing loss, in either severity or configuration of 
the hearing loss.  

While the veteran has alleged that he has had tinnitus for 
approximately 45 years, that would still place the onset of 
tinnitus a few years after service.  There is no independent 
evidence, with the single exception of a subjective opinion 
statement by the veteran's wife, of hearing loss or tinnitus 
proximate to service, or indeed for decades thereafter.  The 
veteran has stated that he worked as a mechanic at a chemical 
factory in his career after service but was not exposed to 
significant noise.  However, the Board finds no evidence, 
other than the veteran's and his wife's lay opinions, to 
support his contention that current bilateral hearing loss is 
causally related to service.  The record is notably devoid of 
any objective evidence of hearing loss until very recent 
years.  

The claims file contains no record of any hearing loss or 
tinnitus at any time from service up until the period of the 
veteran's claims for service connection in January 2005.  
This is a gap in time of over 47 years.  The veteran has 
provided a statement by his wife dated in February 2008, in 
which she asserts that she knew the veteran prior to his 
entry into service, and she married him in July 1957, while 
the veteran was still in service.  She further asserts that 
the veteran did not have a hearing problem prior to entry 
into service, but that he did when they were married in 1957.  

The Board must consider and weigh the veteran's lay 
statements as to noise exposure in service and tinnitus going 
back approximately 45 years, as well as the weight of the 
veteran's wife's statements.  See Jandreau, supra.  However, 
these are outweighed by the professional medical opinion of 
the VA audiologist in January 2008, that the severity and 
configuration of the veteran's hearing loss does not 
correlate with his reported amount of noise exposure in 
service, and her implied conclusion to the effect that 
current hearing loss is not causally associated with the 
veteran's service.  That examiner duly noted and considered 
the veteran's reported amount and circumstances of noise 
exposure in service, and exercised her professional medical 
judgment to ascertain that such exposure was unrelated to the 
current hearing loss. 

As discussed above, the veteran and his wife, as a 
laypersons, lack the requisite medical expertise to opine in 
any cognizable fashion as to a correlation between past noise 
exposure and current hearing loss, because that is a medical 
question.  Their assertions, however sincere they might be, 
as to the onset of hearing loss and noise exposure 
contemporaneous with service, particularly those of the 
veteran's wife (since the veteran does not specifically 
address this issue), are subject to the inherent 
unreliability of statements asserting particular times of 
onset of disabilities long in the past.  The absence of any 
record of treatment or medical findings in the decades 
immediately following service weigh heavily against these lay 
assertions of disability.  The VA professional medical 
opinion in the evidence, together with those decades with an 
absence of corroborating evidence, considerably outweigh the 
probative value of the statements and contentions of the 
veteran and his wife.  

The preponderance of the evidence is therefore against the 
veteran's claim for service connection for bilateral hearing 
loss.  There is also no evidence of sensorineural hearing 
loss to a disabling degree within the first post-service year 
on which to base a claim on a first-year-post-service 
presumptive basis, and hence service connection on that basis 
is also not warranted.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing disability is 
denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


